J. SKELLY WRIGHT, Circuit Judge
(concurring in part and dissenting in part):
I agree with the majority insofar as it upholds the Board’s findings that the employer engaged in extensive violations of employee rights under the National Labor Relations Act, and insofar as it enforces the remedies worked out by the Board to overcome the adverse effects of these violations.1 I cannot agree, however, that requiring the employer to read the cease and desist order is “a patent attempt to achieve ends other than those which can fairly be said to effectuate the policies of the Act.” Fibreboard Paper Products Corp. v. N.L.R.B., 379 U.S. 203, 216, 85 S.Ct. 398, 406, 13 L.Ed.2d 233 (1964); Local 57, International Ladies’ Garment Workers Union v. N.L.R.B., (Garwin Corp. v. N.L.R.B.), 126 U.S.App.D.C. 81, 374 F.2d 295, 300, cert. denied, 387 U.S. 942, 87 S.Ct. 2078, 18 L.Ed.2d 1328 (1967). Any difficulties such a provision might be thought to create seem to me adequately dissipated by the modification approved by the Second Circuit in J. P. Stevens & Co. v. N.L.R.B., 380 F.2d 292 (1967), in which the company was allowed the alternative of having a Board representative read the order.
I am not persuaded that having a Board official read a Board order which does nothing more than assure the employees that their rights under the NLRA will no longer be violated, as the Board has found they have been heretofore, places the Board’s “imprimatur” on the union and thus makes the Board less than neutral. The fact is that this employer has acted unlawfully and adequate remedies are needed to restore the balance.2 If it is thought that a court’s modification of the Board’s order “would run counter to the premise that remedies should be worked out by those having the most experience and expertise in the area,” then the appropriate course would be to remand this part of the order to the Board for its further consideration in light of J. P. Stevens rather than to reject it absolutely.3

. This includes the approval of the order to grant the union access to company property, for the reasons noted in Note 4 of the majority opinion.


. See Bok, The Regulation of Campaign Tactics in Representation Elections Under the National Labor Relations Act, 78 Harv.L.Rev. 38, 124-141 (1964); Ross, Analysis of Administrative Process Under Taft Hartley, 63 Lab.Rel.Rep. 132, 153 (BNA 1966); Note, The Need for Creative Orders Under Section 10 (e) of the National Labor Relations Act, 112 U.Pa.L.Rev. 69, 81-83, 90-94 (1963).


. It should be noted that, after analyzing unfair labor practice cases over a five-year period, Professor Philip Ross of the University of Pittsburgh’s Graduate School of Business recommended as one important method of expunging “the effects of the unfair labor practices and [restoring] the parties as much as possible to their positions prior to the violation” the remedy approved in J. P. Stevens. Ross, supra Note 2.